Citation Nr: 1129343	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  02-13 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for diabetic retinopathy associated with diabetes mellitus type II, currently evaluation as 10 percent disabling.

2.  Entitlement to service connection for low back disability.

3.  Entitlement to service connection for right knee disability.

4.  Entitlement to service connection for right wrist disability.

5.  Entitlement to service connection for left wrist disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran reportedly had active duty service from June 1964 to June 1972, and active duty training from February 1991 to April 1991, and from May 1994 to September 1994.  He was awarded the Purple Heart Award and Combat Action Ribbon, among other decorations.

The Veteran's service connection claims came to the Board of Veterans' Appeals (Board) from a March 2001 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  These matters were remanded in September 2005 and January 2010 for further development.  

The increased rating issue on appeal was most recently before the Board in January 2010.  The Veteran appealed the Board's January 2010 denial of entitlement to a diabetic rating in excess of 10 percent for diabetic retinopathy to the United States Court of Appeals for Veterans Claims (Court).  By Order dated October 19, 2010, the Court vacated the Board's January 2010 denial of the aforementioned issue and remanded this matter to the Board for compliance with the instructions included in the October 2010 Joint Motion for Partial Vacatur and Remand.

The issues of entitlement to an increased rating for diabetic retinopathy associated with diabetes mellitus type II (currently evaluation as 10 percent disabling), and entitlement to service connection for low back disability and right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Right wrist disability was not manifested during the Veteran's active duty service or for many years thereafter, nor is right wrist disability otherwise related to such service.

2.  The Veteran does not have current left wrist disability.


CONCLUSIONS OF LAW

1.  Right wrist disability was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  Left wrist disability was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  


Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in November 2002, August 2003, October 2005 and August 2006, subsequent to the initial adjudication.  Altogether, the notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.
  
While the notification did not advise the veteran of the laws regarding degrees of disability or effective dates for any grant of service connection, no new disability rating or effective date for award of benefits will be assigned as the wrist claims for service connection are being denied.  Accordingly, any defect with respect to that aspect of the notice requirement is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).   
                                                                         
While the November 2002, August 2003, October 2005 and August 2006 notices were not provided prior to the initial adjudication, the claimant has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process.  The notification complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  
  
The claims were subsequently readjudicated in October 2002, August 2004 and April 2010 supplemental statements of the case, following the provision of notice in November 2002, August 2003, October 2005 and August 2006.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  
 
Duty to Assist

VA has obtained service, VA and private treatment records; assisted the Veteran in obtaining evidence; and afforded the Veteran VA examinations in November 2000, November 2006 and March 2010.  In an April 2011 letter, the Veteran's representative requested that the Board hold the case open for 90 days to allow the submission of additional evidence.  No additional evidence has been received to date.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his representative have not contended otherwise.  With regard to the right and left wrist disability issues, the Board finds that there has been substantial compliance with the directives of the January 2010 remand.  The VA examination of the wrist conducted in March 2010 was based on review of the claims file, consideration of history furnished by the Veteran to the examiner and clinical and x-ray examination.  The nexus opinion offered by the examiner in regard to the wrists was clear and supported by a rationale.  

Laws and Regulations

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  

Analysis

The Veteran maintains that he injured his wrists playing softball in service.
  
Service treatment records show that a scar on the Veteran's left wrist was noted on a June 1964 entrance examination.

An undated report of medical history shows that the Veteran checked the approximate box to confirm past/current histories of bone, joint or other deformity.  Medical personnel did not elaborate on the disabilities.  

A January 1965 separation examination, and February 1968, January 1987 and October 1993 reenlistment examinations show that clinical evaluation of the Veteran's upper and lower extremities was normal.  October 1993, November 1995 and January 1996 reports of medical history show that the Veteran denied a past/current history of broken bones.  On October 1993 and January 1996 dental health questionnaires, the Veteran marked the appropriate box to deny a past/current history of arthritis. 

Post service, the Veteran was afforded a VA examination in September 1976 specifically for his right wrist.  A radiographic report provided: "Do[es] not show any definite bony injury."  The VA examiner diagnosed history of residuals of injury to right wrist. 

The Veteran was afforded a VA examination in November 2000, the VA examiner found no wrist injury and no abnormality on examination.
 
The Veteran underwent another VA examination in November 2006.  The VA examiner stated that the Veteran's claims file was not available at the time of dictation.  The VA examiner diagnosed bilateral wrist pain secondary to liagmentous injuries of the wrist.  He noted that these were not treated in service, and could not confirm or deny a nexus.  

The Veteran was afforded another VA examination in March 2010 after the Board had remanded the claim in January 2010 for additional development.  After interviewing and examining the Veteran, and after reviewing his claims file, the VA examiner opined that the Veteran's current wrist disability is less likely than not related to military service.  The VA examiner explained that on several examinations his disability was negative for any abnormalities.  He additionally noted that in medical self-assessments, the Veteran did not complain of any problems, but did make several positive responses to having trouble, motion sickness, and adverse reactions to certain medications.  No other positive responses were provided.  He quoted the Veteran's statement made at that time in which the Veteran declared that he was in excellent health with no side effects from his disability.  

Regarding the Veteran's left wrist disability, the medical evidence shows that he does not have a current disability.  After interviewing and examining the Veteran, and after providing an x-ray his wrist, the VA examiner in November 2000 found no wrist injury and no abnormality on examination.  When the Veteran underwent another VA examination in November 2006, he reported occasionally having mild wrist pain.  The VA examiner found that the wrist was mostly asymptomatic.  The VA examiner diagnosed bilateral wrist pain secondary to liagmentous injuries of the wrist.  Regarding the diagnosis of pain, the United States Court of Appeals for Veterans Claims (Court) held that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  At the March 2010 VA examination, there were no complaints of the left wrist.  Range of motion was full and devoid of pain.  The VA examiner found that the Veteran's left wrist was normal upon examination that day.

Therefore, based on the competent medical evidence of record, the Board must conclude that the Veteran does not have left wrist disability.  The Court has indicated that in the absence of proof of a present disability, there can be no valid claim for service connection; an appellant's belief that he is entitled to some sort of benefit simply because he had a disease or injury while on active service is mistaken, as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Regarding the Veteran's right wrist disability, it appears to the Board that the VA examiner arguably based his opinion to some degree on the absence of in-service treatment records, although the examiner did elicit history from the Veteran regarding the inservice symptomatology.  The Board acknowledges that the Veteran is competent to report symptoms of his right wrist disability.  Assuming that the Veteran did in fact suffer injuries to the wrist during service, the totality of the evidence is against a finding that any current disabilities of the wrists are related to the inservice injuries.  In this regard, service medical records do not document any ongoing wrist symptoms.  This is not a case where there is a lack of service treatment records.  In fact, the claims file includes various service treatment records which document complaints and medical findings regarding a number of disorders, but there is no mention of any wrists injury or complaints.  The service treatment records are precisely the place where it would be expected that any ongoing wrist problems would be documents.  The lack of any wrist complaints in the service treatment records is contemporaneous evidence that the Veteran did not believe that he had any continuing residuals of the wrist injuries he now claims to have suffered during service.  Likewise, the fact that medical personnel did not detect wrist problems is evidence against the claims.  Further, when given the opportunity to report right wrist disability in service, the Veteran did not.  Furthermore, as discussed above, while the Veteran did check the appropriate box to confirm a past/current history of bone, joint or other deformity on an undated report of medical history, no information was provided as to what the Veteran was referring.  Later, in October 1993 and January 1996 reports of medical history, the Veteran checked the appropriate boxes to deny a past/current history of bone, joint or other deformity.  Significantly, in the aforementioned January 1996 report, he did check the appropriate boxes to confirm past/current histories of eye trouble; adverse reaction to serum, drug or medicine; and car, train sea or air sickness.  However, he did not report any wrist problems.  

The totality of the evidence is against a finding of a nexus between the Veteran's current right wrist disability and service.  Although the Veteran has claimed an injury to the right wrist during service (as he is competent to do), his assertions of a continuity of symptomatology since the inservice injury are not credible in light of the contemporaneous evidence.  The Veteran's failure to report right wrist symptoms during service when he had the opportunity to do so is inconsistent with his current assertions made many years after service.  

Thus, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for right and left wrist disabilities.  As the preponderance of the evidence weighs against the claims, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for right wrist disability is not warranted.  Entitlement to service connection for left wrist disability is not warranted.  To this extent, the appeal is denied.



REMAND

With regard to the issue of entitlement to an increased rating for diabetic retinopathy associated with diabetes mellitus type II,  as noted in the October 2010 Joint Motion for Partial Vacatur and Remand, the Board in September 2005 had directed the RO to schedule the Veteran for another VA examination and required that the VA examiner review the Veteran's claims file.  In the case of Stegall v. West, 11 Vet. App. 268 (1998), the United States Court of Appeals for Veterans Claims (Court) held that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  It was further held that where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  While the Veteran was afforded a VA eye examination in October 2006, there was no indication on the examination report whether the VA examiner had reviewed the Veteran's claims file.  Appropriate remedial action is therefore necessary.

Other issues before the Board include claims of entitlement to service connection for low back disability and for right knee disability.  In a letter dated in October 2009, the Veteran's representative asserted that the Veteran injured his back and knee jumping out of helicopters in combat.  Although the Veteran's service treatment records do not contain any documentation of any back disability and right knee disability during service, the VA has determined that the Veteran did engage in combat.  Thus, the provisions of 38 U.S.C.A. § 1154(b) are applicable to any assertions by the Veteran regarding injuries to the back disability and right knee disability during combat.  However, upon further review of the claims file, the Board believes clarification is necessary from the Veteran.  At VA examinations in October 2006 and March 2010, the Veteran did not appear to report any combat injuries to the back or right knee.  Instead, it appears that he gave a history of back pain during service related to running and/or playing in the Marine Band.  He also appears to attribute his right knee pain to boot camp.  

Although the Board regrets further delay, the case must be returned to the RO for another examination and opinion. 

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be asked to furnish clarification regarding whether he injured his low back and/or right knee during combat in Vietnam. 

2.  The Veteran should then be scheduled for another VA eye examination.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  All medically indicated special tests should be accomplished, and all examination findings should be clearly reported to allow for application of VA rating criteria for diabetic neuropathy.  

3.  The Veteran should also be afforded another appropriate VA examination to determine the nature, extent and etiology of the claimed low back disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  All current back disorders should be reported.

After reviewing the claims file and examining the Veteran, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that a current back disability is causally related to injury during service.

A rationale should be provided.

4.  The Veteran should also be afforded another appropriate VA examination to determine the nature, extent and etiology of the right knee disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  

After reviewing the claims file and examining the Veteran, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that a current right knee disability is causally related to injury during service.

A rationale should be provided.

5.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issues of entitlement to an increased rating for diabetic retinopathy associated with diabetes mellitus type II (currently evaluation as 10 percent disabling) and entitlement to service connection for low back disability and for right knee disability.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


